PER CURIAM.
John Donnell, defendant in the trial court, was charged by information with uttering a forged instrument. Following a nonjury trial, the court found Donnell guilty, entered judgment and sentenced him to 18 months in the state penitentiary.
In this appeal, Donnell seeks review of his conviction and sentence. The sole point raised is that the evidence was not sufficient to support a finding of guilt of the offense of uttering a forged instrument, in that the state failed to present any evidence to show that Donnell knew the check to be false when he uttered it. The argument set forth for reversal has been carefully considered in the light of the record and briefs and we find that no reversible error has been shown. The record shows that the case was fully and fairly tried, that the judgment is supported by substantial, competent evidence and that the trial court did not commit reversible error. See Crum v. State, Fla.App.1965, 172 So.2d 24; Wetherington v. State, Fla.App.1972, 263 So.2d 294; Mills v. State, Fla.App.1973, 280 So.2d 35; Amato v. State, Fla.App.1974, 296 So.2d 609.
Affirmed.